By the Court.
Upon the facts agreed, the question is, whether the boards and timber replevied were the property of the plaintiffs or of Bradbury. The plaintiffs claim title under an alleged sale of the property from Bradbury to Sargent, and a sale from him to the plaintiffs. But there is nothing in the statement of facts, to support the alleged sale from Bradbury to Sargent. The boards and timber were delivered to Sargent, to be used in completing the contract between him and Bradbury; and Sargent’s sale to the plaintiffs was unauthorized and void as against Bradbury. The defendant, therefore, who attached the boards and timber, as the property of Bradbury, is entitled to a return.

Judgment for the defendant.